Exhibit 10.4

 

Aerkomm- Yihe Culture Cooperation Framework Agreement

 

Party A: Aerkomm Inc. and all the subsidiaries under its control

Address: 44043 Fremont Blvd., Fremont, CA 94538, USA

Contact: Jeffrey Wun

Tel.: +1 415-722-3642

Hereinafter referred to as Party A



Party B: Shenzhen Yihe Culture Media Co., Ltd.

Address: 12F, Tower C, NEO Building, No. 6011, Shennan Avenue, Futian District,
Shenzhen

Contact: Long Jing

Tel.: +86-18676796224

Hereinafter referred to as Party B
 



 

 

Shenzhen Yihe Culture Media Co., Ltd. is the authorized agent of Guang Dong
Tengnan Internet Information Technology Co., Ltd. (Tencent Cantonese Web). Party
A hereby entrusts Party B with the tasks as specified in the Strategic
Cooperation Agreement with Tencent Cantonese Web pursuant to Party A’s
requirements. After friendly negotiation, Party A entrusts Party B with the
tasks concerning its cooperation with Tencent Cantonese Web, and both parties
reach the agreement as follows:

 

Party A’s Rights and Obligations

Party A shall be responsible for preparing the relevant company information, and
setting up communication channel among the product research and development
teams.

 

Party A shall promise that the cooperation includes Party A’s information
release and rights and interests of campaigns during the effective period of
these Frame Agreement. Party A shall guarantee that the publicity materials
provided by Party A are objective and true, and do not infringe upon the
legitimate rights and interests of the others, including but not limited to the
right of reputation, copyright, portrait right, trademark right, etc. Otherwise,
Party A shall be responsible for the related dispute, and if it causes losses to
Party B, Party A shall be liable for damages within the scope of its liability.

 

Party B’s Rights and Obligations

Party B shall promote the development of strategic cooperation between Aerkomm
Inc. and Guangdong Tengnan Internet Technology Co., Ltd. within the effective
period of the Agreement.

 

Within the effective period of the Agreement, Party B shall assist Party A in
all the work of public relations such as the market and brand promotion, as well
as influence establishment in China, excluding Hong Kong, Macao and Taiwan,
including but not limited to news dissemination, creative planning and support
of campaigns, financial public relations, etc. Meanwhile, Party B shall provide
the following as the basis for cooperation:

 



 

 

 

Part I Details of Cooperation

 

1. Effective period of the Agreement: from June 15, 2018 to June 15, 2019. The
Agreement is exclusive, during the effective period of the Agreement, both
parties herein shall not cooperate with any other third party on the Aerkomm
related business or other similar business involved in this Agreement. In
addition, both parties herein agree that either party herein has the right of
first refusal to renew the Agreement.

 

2. The price of the Agreement is the basic charges for the cooperation. If it is
not enough during the effective period of the agreement, it can be added
separately after negotiation between both parties and confirmed with written.

 

  Scope of Service Items Details of cooperation Advertisement of Tencent
Cantonese Web Core advertisements of Tencent Cantonese Web shall be selected and
spread widely, so as to increase the brand recognition of the Company among the
users in Guangdong.   Payment solution development The internet advantages of
Tencent, such as WeChat Pay, shall be utilized to realize the comprehensive
payment solution for Aerkomm’s products used on airplane. Development of WeChat
mini programs The WeChat applets that are applicable for Chinese users shall be
developed to realize the rapid interconnection between cell phone and the WiFi
on airplane and the cell phone’s automatic login-in of free WiFi on airplane.
Product cooperation Based on the product demands of Aerkomm, the entertainment
service on the airplane shall be enriched by exploring the numerous product
cooperation of Tencent in the field of internet, to create a closed loop for
users’ experience. Tencent film, Tencent news, Tencent sports, Tencent cartoon,
Tencent literature, QQ music, QQVR, including the software system such as CDN
gateway etc., shall be provided for the users on airplane.       Building
Intelligence Solutions on airplane

By continuously exploring and relying on the two social media applications
Tencent QQ and Tencent WeChat, as well as the two platforms (with original
content created by Tencent) - Tencent news and Tencent Video, taking advantage
of Tencent’s 100 billion data and the brand’s powerful content influence to
create a scene of organic online and offline combination; what’s more, Tencent
games will bring the entertainment on airplane to a brand-new level.

Through Aerkomm on-plane system, Tencent users can enjoy an exclusive free WiFi
connection, with free access to all the audio, video and diverse services
provided by all Tencent platforms, as well as a variety of new experiences in
life.

Cooperate with Aerkomm on the basis of years of deep plough in the domestic
market in China by Tencent and Tencent Cantonese Web, to explore the
advertisement development and advertising solutions that are applicable for
domestic market in China.

Brand spreading All-year-round media cooperation support, including but not
limited to news dissemination, creative planning and support of campaigns,
financial and public relations, etc., Price for cooperation RMB 8,000,000.00

 



 2 

 

 

Part II Payment

 

1. [Payment] Party A shall pay RMB 2,000,000.00 [Two MillionRen Min Bi] after
this Agreement is signed and before June 30, 2018 and pay the remaining RMB
6,000,000 (Six Million Ren Min Bi) before August 15, 2018. The total of the two
payments is RMB 8,000,000 (Eight Million Ren Min Bi). Relevant payment shall be
given to Party B’s designated account in RMB below.

 

[Bank Account] designated by Party B

Account Name: Shenzhen Yihe Culture Media Co., Ltd.

Beneficiary Bank: China Merchants Bank Shenzhen Branch Weisheng Building
Sub-branch

Account No.: 755935217610902

 

2. [Invoice] Party B shall, upon receiving the full payment, choose whether to
issue the official invoice of equal amount upon the demands of Party A. The
invoice items shall be: the advertising service fee or the advertising release
fee with the tax rate of 6%.

 

Party III Execution

 

1[Advertising Resources and Price]

 

1.1Party A shall not transfer the advertising resources in this Framework
Agreement, so as to put the advertisements of the direct customers not specified
in this Agreement.

 

1.2Party B agrees to release some amount of internet advertisements free of
charge, the amount of which is specified this Agreement (hereinafter referred to
as “Complimentary advertisement”)

 

1.2.1Complimentary advertisements shall be applicable only to the customers
under this Agreement.

 

1.2.2The complimentary resources shall be based on the quoted price of Tencent
advertisement this year, and the non-complimentary resources are not allowed to
be given free of charge.

 

1.2.3The complimentary advertisements cannot be used in advance. The
complimentary advertisements must be released in the same quarter during which
the corresponding single advertisement is paid under this Agreement according to
the prescribed proportion. All the complimentary resources must be used within
the validity period of this Agreement, and will not be released afterwards.

 



 3 

 

 

1.3Party A understands Party B may need to upgrade or revise the client or
website as business needs. If Party A’s advertisements cannot be released due to
the revision or change of advertising resources, Party B shall compensate Party
A for the advertising resources of equal price to release Party A’s
advertisements in time. Except that, Party A shall not require Party B to bear
any other responsibilities if the advertisements cannot be released is due to
necessary upgrade or revision on the client of website.

 

2[Advertisement release on schedule] Party B is obliged to release the
advertisements on schedule as agreed in this Agreement. Party A agrees, except
for the situation as stated in section Part III, 1.3 above, if Party A’s
advertisements are interrupted or cannot be released caused by Party B, Party A
can require Party B to provide the advertisement resources of equal price, to
release the affected advertisements for the period of time that is twice as much
as the delayed time, and require Party B to bear Party A’s direct losses.
[Supply of Materials] Party A shall provide Party B with the advertising
materials that fully meet the requirements of Party B within at latest 3 working
days before the advertisement start to be released. Advertising materials must
be reviewed and approved by Party B before release. If Party A fails to provide
Party B with the advertising materials within 3 working days before the
advertisement start to be released, Party B shall be entitled to postpone the
advertisement release. If the advertising materials provided by Party A do not
comply with the requirements in laws and regulations of People’s Republic of
China, Party B has the right to cancel the advertisement release and require
Party A to make corrections.

 

3[Review of Materials]

 

3.1Supply of qualifications. Party B has the right to require Party A to provide
the relevant qualification certificates, including but not limited to:
production or business certificate, license and other certificates issued by
relevant government authorities; trademark registration certificate obtained in
China and other certificates as specified in laws and regulations; authorization
or approval documents concerning the information and intellectual property of
others; if Party A is the subsidiary of its artificial person, Party A shall
provide Party B with the authorized letter of attorney by the artificial person
and the business license.

 

3.2Review of Materials

 

3.2.1The advertising materials provided by Party A shall comply with the
provisions in the Advertisement Law of the Republic of China and other
provisions specified in the relevant laws, administrative regulations, as well
as rules and regulations issued by business administration departments at all
levels and Party B’s advertisement review code.

 

3.2.2The dimension of the advertising materials provided by Party A shall be the
same as the dimension specified in the advertisement quotation given by Party B.
Party B has the right to refuse to release the materials with dimensional
discrepancy, and requires Party A to make corrections accordingly.

 



 4 

 

 

3.2.3Party A shall guarantee that the advertising materials, pages and content
provided by Party A will not violate the legal and social public moral
standards, and not infringe upon the legal rights and interests of the others
(except for the user’s avatar or nickname generated due to the logic of the
released socialized advertisements). If the advertising materials, pages and
content provided by Party A contain the elements that infringe upon Party B or
Tencent’s rights and interests, or defame Party B or Tencent’s image, Party B
has the right to refuse to release the relevant advertisements. If Party A’s
advertisements are punished by the administrative or judicial authorities
because of breach of law, Party B has the right to stop providing advertisement
release services immediately. In addition, Party A shall take the corresponding
legal and economic liabilities arising therefrom. If it causes losses to Party
B, Party A shall compensate for the direct damages.

 

3.2.4Party A agrees, Party B has the right to check the advertising materials,
advertising content and link pages provided by Party A (the content of the
materials shall keep in line with the content in the link page), so as to avoid
to the full extent that the advertising materials, pages and content contain the
content that violate the provisions in the laws and regulations of the Republic
of China, normative legal documents issued by the business administration
departments in different areas, as well as Party B’s advertisement review code.
However, if after reviewed by Party B, the advertising materials, pages and
content still contain the content that violate the provisions in the laws and
regulations of the Republic of China, normative legal documents issued by the
business administration departments in different areas, Party A shall take the
legal liabilities arising therefrom, which has nothing to do with Party B.

 

3.2.5If Party A intends to use the content that contains Tencent QQ image or the
image of Tencent products in the advertising materials, Party A shall get the
written approval from Tencent Company. Party B has the right to refuse to
release the advertisements that contains the above content without the written
approval from Tencent.

 

3.2.6If Party A modifies the content that has been checked and approved by Party
B without the confirmation of Party B, Party B has the right to stop releasing
the advertisement. If it happens three times (or more), Party B has the right to
cancel this Agreement unilaterally.

 

3.2.7Party B has the right to stop issuing the advertisement immediately if
Party A makes regional shielding of the contents approved by Party B through
relevant technical means so that the content in part of the region or the whole
region are not in conformity with the contents reviewed and approved by Party B.

 

4[Suspend of Virus-carrying Advertisements] If the link address of Party A’s
advertisement suffers from the computer virus, Party B has the right to suspend
the release of the advertisement, and inform Party A to kill the virus. The
advertisement release can be resumed after Party A kills the virus for its
server and Party B confirms the advertisement link is safe.

 



 5 

 

 

5[Audience Rating Data]

 

5.1Party B shall provide Party A with the audience rating data of the regular
advertisements within five working days after the term of advertisement
publication expires.

 

5.2Party B shall not need to provide the audience rating data of the
complimentary advertisements herein.

 

5.3The range of exposure is limited to Chinese Mainland (not including Hong
Kong, Macao and Taiwan), i.e. the advertisements will not be shown to the users
whose IP addresses are not in Chinese Mainland. The IP address is based on the
IP database issued by the IPB of Advertising Association.

 

5.4If there is CPM type advertisement to be released, the result of the audience
rating data shall be based on: □ Party B’s audience rating data, or √ the
audience rating data provided by the third party- advertisement audience rating
data supervising company, which shall be confirmed by Party A and validated
technically by Party B. If it is based on the audience rating data provided by
the third party- advertisement audience rating data supervising company, which
shall be confirmed by Party A and validated technically by Party B, Party A
shall provide Party B with the third party’s audience rating supervising data
within five working days each time after the advertisement is released. In
addition, Party B has the right to require Party A to provide the latest
audience rating supervising data from the third party during the period that the
advertisement is released, and Party A shall provide Party B with the latest
audience rating supervising data from the third party within five working days
after receiving the written request from Party B. If Party A fails to provide
Party B with the audience rating supervising data from the third party within
the specified time, the audience rating data of the CPM type advertisement shall
be based on the data provided by Party B.

 

Party IV Others

 

1[Force majeure] Force majeure refers to the events that are beyond the control
of both parties, or the unexpected events, or the events that cannot be avoided
even expected, and such events obstruct, affect or delay the performance of part
of or all obligations by either party in this Agreement, including but not
limited to government acts, earthquake, typhoon, flood, fire or other act of
God, war, hacker attack, computer virus, network failure or other similar
events. For the break of this agreement or delay arising from the force majeure,
both parties do not need to bear the liability for compensation for each other,
and Party B shall continue to release the advertisements after the force majeure
disappears.

 

2[Termination]

 

The Agreement shall be terminated in the event of the following circumstances:

 

2.1Both parties mutually agreed to terminate this Agreement in writing.

 

2.2Either party herein has the right to inform the other party of the unilateral
termination of this Agreement in advance in case of the following circumstances
and the agreement will be terminated on the date the other party received such
written notice:

 

2.2.1The other party is going through the proceedings of bankruptcy liquidation
or is doing liquidation on his own in accordance with the law.

 



 6 

 

 

2.2.2The main part or the business license of the other party is revoked, or the
other party is dissolved.

 

2.2.3The other party is unable to continue to perform his obligations under this
Agreement due to force majeure.

 

2.3Party B has the right to terminate this Agreement unilaterally in case of the
following circumstances upon the receipt of such written notice by Party A:

 

2.3.1Party A’s payment is more than thirty (30) days overdue

 

2.3.2The advertising materials, pages or content provided by Party A violate the
provisions in laws and regulations of People’s Republic of China,
normative legal documents issued by the business administration departments in
different areas, and Party A is penalized but refuses to make corrections within
seven (7) days.

 

2.3.3The dimension and size of the advertising materials provided by Party A are
not in accordance with the dimension and size specified in the advertisement
quotation given by Party B, but Party A refuses to make corrections within seven
(7) days;

 

2.3.4The advertising materials, pages or content provided by Party A infringe
the lawful rights and interests of others, but Party A refuses to make
corrections within seven (7) days;

 

2.3.5The advertising materials, pages and content provided by Party A contains
the elements that infringe upon Party B or Tencent’s rights and interests, or
defame Party B or Tencent’s image, but Party A refuses to make corrections
within seven (7) days;

 

2.3.6The advertising materials, pages and content provided by Party A violate
the provisions specified in the advertisement review code of Party B, but Party
A refuses to make corrections within seven (7) days;

 

2.3.7Party A modifies the content that has been checked and approved by Party B
without the confirmation of Party B, and it happens three times (or more).

 

2.4The termination of this Agreement ahead of time shall not affect the rights
and obligations that come into existence in this Agreement before the date when
this Agreement is terminated.

 

3[Business secrets] Both parties herein understand, all the information obtained
during the signing and executing of this Agreement shall be business secretes,
and shall be treated strictly in confidence. Without the written approval from
Party B, Party A shall not disclose any Party B’s business secret to others,
including but not limited to the discount, complimentary plan, Party B’s
operation and planning etc. in this Agreement; without the written approval from
Party A, Party B shall not disclose any Party A’s business secret to others. In
case of the termination or cancellation of this Agreement, this confidential
clause shall remain valid.

 

4[Exclusiveness] This Agreement constitutes all the agreements agreed upon by
both parties herein regarding the subject of this Agreement, and shall replace
any oral or written agreements in any Agreement, Contract, Understanding And
Communication agreed upon by both parties herein regarding the content of this
Agreement before this Agreement is signed. Except this Agreement, there is no
other understanding, obligations, representation and guarantee, and except the
rights explicitly specified in this Agreement, it does not grant both parties
herein any other rights. This clause is not applicable for the advertisement
execution contract signed by both parties additionally.

 



 7 

 

 

5[Jurisdiction and Applicable Laws]

 

5.1This Agreement is signed in Futian District, Shenzhen, PRC.

 

5.2Any dispute arising from this Agreement shall be solved through negotiations
by both parties herein. If the negotiation fails, either party may refer the
dispute to the people’s court having jurisdiction in the place where the
plaintiff is located.

 

5.3The conclusion, validity, execution and interpretation of the Agreement and
the settlement of disputes shall be governed by the laws of Chinese Mainland.

 

6[Modification of Agreement]

 

6.1Any modification or supplementation to this Agreement shall be done in
written by both parties. The modification agreement and the supplementary
agreement signed by both parties shall be an integral part of this Agreement,
and has equal legal effect as this Agreement.

 

[Validity of Agreement] This Agreement is in quadruplicate, each party holding
two copies. It shall take effect from the date when the representatives
authorized by both parties herein sign and stamp the official seal on this
Agreement. If both parties sign this Agreement in different dates, the later
date shall be the date that this Agreement comes into effect.

 

-------------------------------------------------------------------------- No
text
below-------------------------------------------------------------------------

 

Party A: Aerkomm Inc.   Party B: Shenzhen Yihe Culture Media Co., Ltd.       /s/
Jeffrey Wun   /s/ Min Ren     Shenzhen Yihe Culture Media co., Ltd. (Corporate
Seal)       Representative (seal and signature):   Representative (seal and
signature): Date: June 20, 2018   Date: June 20, 2018

 

 

8



 

 